NETERER, District Judge
(after stating ■ the facts,as above).  The home of the defendant could not be entered without a search warrant, unless, in the officers’ presence, the defendant was engaged in committing a crime therein. The act of the commission of the crime in the presence of the officers warranted the searching with relation to the particular offense. Such act, however, only supplied the function of the search warrant. The officers did not have carte blanche to search the house to see whether any crime was being committed.
 Upon application for search warrant, to show probable cause to search for evidence of a particular offense, the proof must show the particular article or objects it is sought to obtain. The odor of opium being detected was evidence that the Anti-Narcotic Act (Comp. St. §§ 6287gto 6287q) was being violated, but that had no relation to the Prohibition Act, and no right was present to search the premises for violation of that act. The seizure of the liquor in the home of the defendant was unlawful. A search warrant for liquor shall not issue for a private dwelling unless liquor is unlawfully sold therein (title 2, § 25, N. P. A. [Comp. St. Ann. Supp. 1923, § 10138%m]), and the search made in this case cannot outrank the search warrant status.
The motion to suppress is granted.